t c memo united_states tax_court robert d and marie a suckley petitioners v commissioner of internal revenue respondent docket no filed date robert d suckley pro_se katherine h ankeny for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure after concessions by the parties the issue remaining for decision is whether petitioners are entitled to claim their granddaughters kathy and tiffany and their grandson dennis as dependents petitioners lived in phoenix arizona when they filed their petition carmen acosta carmen is the daughter of maria a suckley and the stepdaughter of robert d suckley carmen is the mother of five children donna kathy mark dennis and tiffany during carmen was a single parent she lived in a two- bedroom apartment with her boyfriend and donna kathy dennis and tiffany carmen was unemployed during and received welfare_payments of dollar_figure a month from aid to families with dependent_children afdc she also received dollar_figure a month in food stamps carmen testified that her boyfriend who was employed contributed nothing to her household expenses respondent concedes that petitioners are entitled to claim their grandson mark acosta as a dependent and petitioners are entitled to an earned_income_credit for mark petitioners concede that they are not entitled to claim their granddaughter donna alicea as a dependent the summer of dennis lived with petitioners for months during robert d suckley petitioner testified that he supplied over one-half of the support for kathy mark dennis and tiffany during we begin by noting that as a general_rule the commissioner's determinations are presumed correct and that the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_151 allows individuals an exemption for dependents as defined in sec_152 correspondingly sec_152 includes a grandchild of the taxpayer as a dependent provided that the taxpayer supplied over one-half of the support for such grandchild sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the evidence at trial demonstrates that the taxpayer has incurred an expense but the taxpayer is unable to adequately substantiate the amount of the expense the court may estimate the amount of such expense and allow any related deduction 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner first submits that carmen's total income for was dollar_figure dollar_figure per mo afdc x dollar_figure dollar_figure per mo food stamps x dollar_figure dollar_figure dollar_figure dollar_figure petitioner next informs us that petitioners' total household expenses for were dollar_figure and respondent agrees with that figure petitioners seek to allocate a portion of the household expense to kathy mark dennis and tiffany to arrive at the amount of support they provided for them in they may not allocate any portion of the household expense to kathy and tiffany because they lived with carmen throughout we have rounded off the monthly household expenses to dollar_figure there were four people living in the house during the months that dennis lived with petitioners ie petitioners mark and dennis the total amount of household expenses allocable to dennis would have been dollar_figure dollar_figure per mo divided by people dollar_figure x mos dollar_figure petitioner then informed us that petitioners spent approximately dollar_figure on four of their grandchildren for such items as clothes school supplies birthdays christmas presents holidays entertainment etc miscellaneous expenses this would result in an expenditure of approximately dollar_figure per child dollar_figure divided by dollar_figure none of these claimed expenses were substantiated finally petitioner estimated that petitioners spent approximately dollar_figure for food in this would have averaged out to dollar_figure per month dollar_figure divided by dollar_figure since four persons were living in petitioners' home during months of the average monthly food expense per person for that 5-month period would have been dollar_figure dollar_figure divided by persons dollar_figure therefore dollar_figure in food expenses would have been allocable to dennis for the months that he lived with petitioners dollar_figure x mos dollar_figure from the foregoing figures submitted by petitioner it can be seen that at best petitioners supplied the following support to their grandchildren kathy mark dennis tiffany misc expenses dollar_figure dollar_figure dollar_figure dollar_figure household dollar_figure dollar_figure food dollar_figure dollar_figure totals dollar_figure dollar_figure carmen received a total of dollar_figure in welfare_payments in she testified that she paid no money to petitioners for mark's support not claim donna as a dependent as noted supra petitioners have conceded that they may carmen and her other four children therefore each received dollar_figure in welfare_payments dollar_figure divided by dollar_figure petitioners have shown that they supplied over one-half of mark's support only and respondent has conceded that petitioners may claim him as a dependent petitioners may not claim any of their other grandchildren as dependents since they failed to establish that they supplied over one-half of their support during to reflect the foregoing decision will be entered under rule
